DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “units configured to perform absorption or discharge of heat” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, the specification only recites the limitation “units configured to perform absorption or discharge of heat” once in the specification, at para. 0006. While the specification does teach various heat exchange components (radiator, heater core, battery, etc.), if fails to directly link them to the limitation “units configured to perform absorption or discharge of heat” such that the metes and bounds under 35 U.S.C. 112(f) are clearly defined. See corresponding rejections under 35 U.S.C. 112(a) and (b), below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As stated above, the specification only recites the limitation “units configured to perform absorption or discharge of heat” once in the specification, at para. 0006. While the specification does teach various heat exchange components (radiator, heater core, battery, etc.), if fails to directly link them to the limitation “units configured to perform absorption or discharge of heat” such that Applicant has failed to clearly establish full possession of the metes and bounds of the claimed invention at the effective filing date of the application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “units configured to perform absorption or discharge of heat” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (See discussion above under claim interpretation.) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Also:
At claim 1, line 7, the claim recites “amounts of heat which are requested by the plurality of units.” This renders the claim indefinite since it is unclear whether it refers to amounts requested by all of the plurality together or to respective amounts requested by each individual unit of the plurality of units.
Similarly, at claim 1, line 9, the claim recites “amounts of heat which are requested by the plurality of thermal circuits.” This renders the claim indefinite since it is unclear whether it refers to amounts requested by all of the plurality together or to respective amounts requested by each individual unit of the plurality of thermal circuits.
Similarly, at claim 1, line 11, the claim recites “amounts of heat which are allocated to the plurality of thermal circuits.” This renders the claim indefinite since it is unclear whether it refers to amounts requested by all of the plurality together or to respective amounts allocated to each individual unit of the plurality of thermal circuits.
Similarly, at claim 1, line 13, the claim recites “distribute amounts of heat to the plurality of units.” This renders the claim indefinite since it is unclear whether it refers to amounts of heat to all of the plurality together or respective amounts of heat to each individual unit of the plurality of thermal circuits.
Similarly at claim 12, line 7, the claim recites “amounts of heat which are requested by the plurality of units.” This renders the claim indefinite since it is unclear whether it refers to amounts requested by all of the plurality together or to respective amounts requested by each individual unit of the plurality of units.
Similarly, at claim 12, line 9, the claim recites “amounts of heat which are requested by the plurality of thermal circuits.” This renders the claim indefinite since it is unclear whether it refers to amounts requested by all of the plurality together or to respective amounts requested by each individual unit of the plurality of thermal circuits.
Similarly, at claim 12, line 12, the claim recites “amounts of heat which are allocated to the plurality of thermal circuits.” This renders the claim indefinite since it is unclear whether it refers to amounts requested by all of the plurality together or to respective amounts allocated to each individual unit of the plurality of thermal circuits.
Similarly, at claim 12, line 16, the claim recites “distribute amounts of heat to the plurality of units.” This renders the claim indefinite since it is unclear whether it refers to amounts of heat to all of the plurality together or respective amounts of heat to each individual unit of the plurality of thermal circuits.
Similarly at claim 13, line 2, the claim recites “amounts of heat which are requested by the plurality of units.” This renders the claim indefinite since it is unclear whether it refers to amounts requested by all of the plurality together or to respective amounts requested by each individual unit of the plurality of units.
Similarly, at claim 13, line 7, the claim recites “amounts of heat which are requested by the plurality of thermal circuits.” This renders the claim indefinite since it is unclear whether it refers to amounts requested by all of the plurality together or to respective amounts requested by each individual unit of the plurality of thermal circuits.
Similarly, at claim 13, line 9, the claim recites “amounts of heat which are allocated to the plurality of thermal circuits.” This renders the claim indefinite since it is unclear whether it refers to amounts requested by all of the plurality together or to respective amounts allocated to each individual unit of the plurality of thermal circuits.
Similarly, at claim 13, line 12, the claim recites “distribute amounts of heat to the plurality of units.” This renders the claim indefinite since it is unclear whether it refers to amounts of heat to all of the plurality together or respective amounts of heat to each individual unit of the plurality of thermal circuits.

	Claim 4 recites “a second thermal circuit.” However, the only mention previous of a “first” thermal circuit is in claim 3, which is in a separate claim branch. Accordingly, it is unclear if or how there is any claimed relationship between the two, rendering the metes and bounds of claim 4 confusing and indefinite.
	Similarly, claim 5 recites “a second thermal circuit” and “a third thermal circuit.” Again, the only mention previous of a “first” thermal circuit is in claim 3, which is in a separate claim branch. Accordingly, it is unclear if or how there is any claimed relationship between the first thermal circuit and those recited in claim 5, rendering the metes and bounds of claim 5 confusing and indefinite.
	Similarly, claim 6 recites “a third thermal circuit.” However, the only mention previous of a “second” thermal circuit is in claims 4 & 5, which are in a separate claim branch. Accordingly, it is unclear if or how there is any claimed relationship between the two, rendering the metes and bounds of claim 6 confusing and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okamoto (US 2017/0368911 A1).
As per claim 1, Okamoto discloses a thermal request mediating device that is mounted in a vehicle 10 including a plurality of thermal circuits (23, 40) each configured to circulate heat mediums and exchange heat with any one of the other thermal circuits (Fig. 1 shows them in heat exchange with each other) and a plurality of units configured to perform absorption or discharge of heat via any one of the heat mediums which circulate in the plurality of thermal circuits (engine 11, heater core 24, condenser 42, evaporator 44, etc.), the thermal request mediating device comprising: circuitry (A/C ECU 46, Hybrid ECU 33, etc.) configured to: acquire amounts of heat which are requested by the plurality of units the amounts of heat being amounts of absorbed heat or amounts of discharged heat (e.g., heating requested output (para. 0062, lines 9-10) at heater core 24 – note that the claims do not require heating requests at all units, and allow for the heating requests at some of the units be zero, and thus this teaching reads on this limitation); calculate amounts of heat which are requested by the plurality of thermal circuits based on the acquired amounts of heat which are requested by the plurality of units (heat pump 40 command output calculation - para. 0062, lines 11-12, 21-23; further, heat generated in cycle 23 by driving water pump is calculated according to relationship in Fig. 7 – see para. 0062, lines 13-15); determine amounts of heat which are allocated to the plurality of thermal circuits based on the calculated amounts of heat which are requested by the plurality of thermal circuits and an amount of heat transferable among the plurality of thermal circuits (heat is allocated to heat pump according to the calculated command output wherein heat is transferred from heat pump cycle 40 to coolant circuit 23 (para. 0062)); and distribute amounts of heat to the plurality of units based on the determined amounts of heat (para. 0063, lines 1-4 re. controlling heat exchange fan 26 to control heat exchange at heater core 24 and controlling 25, which controls amount of heat exchange at units 11, 42, etc.).
As per claim 5, Okamoto discloses wherein the plurality of thermal circuits includes a “second” thermal circuit 40 and a “third” thermal circuit 23 (see rejections under 35 U.S.C. 112(b), above – since there is no “first thermal circuit” recited in the claim itself, no additional thermal circuit is considered required, and thus the delineations of “second” and “third” are considered arbitrary such that only two thermal circuits are necessary to read on the claim as recited), the “second” thermal circuit 40 and the “third” thermal circuit 23 are coupled to each other via a first heat exchanger 42, and the circuitry is configured to determine an amount of discharged heat which is allocated to the “second” thermal circuit as an amount of transferred heat that is transferred from the “second” thermal circuit to the “third” thermal circuit via the first heat exchanger (heat pump command output described in para. 0062).
As pe claim 6, again see the corresponding rejections under 35 U.S.C. 112(b). Since there is no recitation of any “second thermal circuit” or “first heat exchanger” in the claim, the recitations of a “third” thermal circuit and a “second” heat exchange appear arbitrary. The claim is thus considered to only require two thermal circuits and one heat exchanger. Okamoto discloses wherein the plurality of thermal circuits includes a first thermal circuit 23 and a “third” thermal circuit 40, the first thermal circuit and the third thermal circuit are coupled to each other via a “second” heat exchanger 42, and the circuitry is configured to determine a sum of amounts of discharged heat which are allocated to the first thermal circuit and the “third” thermal circuit as an amount of transferred heat that is transferred from the “third” thermal circuit to the first thermal circuit via the “second” heat exchanger (again, heat pump command output described in para. 0062).
As per claim 7, Okamoto discloses wherein the circuitry is configured to determine the amount of transferred heat that is transferred among the plurality of thermal circuits based on the determined amounts of heat which are allocated to the plurality of thermal circuits (see relationship between heat pump command output, heating requested output, and heat radiation amount in para. 0062).
As per claim 8, wherein the circuitry is configured to distribute an amount of heat for a plurality of the units included in one of the plurality of thermal circuits based on whether an amount of heat which is allocated to the one of the thermal circuits matches an amount of heat requested by the one of the thermal circuits (when the heat radiation amount of circuit 23 does not meet the requested heating output, the system adjusts blower 26 and pump 25 to control amount of heat exchange at heater core 24 (para 0063, Figs. 8 & 9, etc.).
As pe claim 9, Okamoto disclose wherein the circuitry is configured to distribute the amount of heat for the plurality of the units included in the one of the thermal circuits based on a predetermined distribution rule when the amount of heat which is allocated to the one of the thermal circuits does not match the amount of heat which is requested by the one of the thermal circuits (when the heat heating requested output minus the heat radiation amount from hot water (i.e., the heat amount at circuit) is greater than zero – see equations at para. 0062, lines 11-12; 21-23; and control adjustments to the heating requested output at para. 0063).
As per claim 10, Okamoto wherein the circuitry is configured to distribute the amount of heat for the plurality of the units included in the one of the thermal circuits based on the amount of heat which is requested by the one of the thermal circuits when the amount of heat which is allocated the one of the thermal circuits matches the amount of heat which is requested by the one of the thermal circuits (again, see equations at para. 0062, lines 11-12; 21-23; and control adjustments to the heating requested output at para. 0063; when the desired heating requested output matches the radiation amount from the hot water, no change in heat exchange is required and the distribution to the different units (heater core, etc.) are simply remained unchanged).
As per claim 11, Okamoto disclose wherein the predetermined distribution rule is based on at least one of comfortableness in a passenger compartment (i.e., the purpose of the controls is to meet an HVAC control of the passenger compartment (para. 0008, etc.)).
As per claims 12 and 13, see claim 1 above, which recites corresponding limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of OpenEI.
As per claim 2, Okamoto does not explicitly disclose wherein the amounts of absorbed heat, the amounts of discharged heat, and the amount of transferable heat are expressed as thermal energy transferred per unit time. However, such is the very definition of heat flow, as taught by OpenEI.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to express the heat transfer amounts is such units for the simple purpose of following scientific convention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11135900 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application constitute a simple broadening of the patented claims. Specifically:
The limitations of pending independent claims 1, 12, and 13 are all disclosed in patented claim 1.
The limitations of pending dependent claims 2-11 are disclosed in patented claims 2-9, 11, and 10, respectively.


Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Wada et al. (US 2022/0176771 A1) teaches a thermal request mediating device.
Wada et al. (US 2022/0161629 A1 teaches a heat control device and heat control method.
Chopard et al. (US 2021/0394580 A1) teach a thermal management system for a vehicle.
Kawabe et al. (US 2021/0300144 A1) teach a heat request arbitration device and method for a vehicle.
Allgaeuer et al. (US 2020/0298657 A1) teach a control system for a vehicle heating system.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763